Citation Nr: 1543915	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for hypertension, to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an increased rating for PTSD, currently rated as 50 percent disabling, effective January 22, 2008, 30 percent disabling, effective April 19, 2012, and 50 percent disabling, effective November 24, 2014.  


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1959 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for chronic fatigue and hypertension, secondary to diabetes mellitus type II, finding that new and material evidence had not been received to reopen the latter claim.  

The RO also denied service connection for an anxiety disorder in the July 2013 rating decision, which was appealed, as well.  However, the RO granted service connection for an acquired psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) and claimed as an anxiety disorder and depression in a June 2014 rating decision, assigning ratings of 50 percent, effective January 22, 2008, and 30 percent, effective April 19, 2012.  (A rating of 50 percent was later granted for the PTSD in a May 2015 rating decision, effective in November 24, 2014).  There remains no case or controversy with respect to the service connection claim for an anxiety disorder.  Thus, it is no longer in appellate status.

With respect to the increased rating claim for PTSD, the Veteran filed a notice of disagreement with the rating decision addressing this claim; but there is no record of a statement of the case.  This matter is addressed in more detail in the remand section below.

In March 2014, the Veteran's attorney withdrew representation noting that a certified letter informing the Veteran of the withdrawal had been sent.  As the withdrawal took place prior to certification of the appeal in May 2015, the Veteran was notified of this withdrawal, and there is no evidence that the withdrawal adversely impacted his interests, the requirements of 38 C.F.R. §§ 14.631, 20.608 have been met.

The Veteran requested a Board hearing, but later withdrew this request in an August 2014 statement.  

The issue of an increased rating for diabetes mellitus type II has been raised by the record in an August 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for chronic fatigue syndrome and hypertension, to include as secondary to diabetes mellitus type II, as well as an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service connection claim for hypertension, secondary to diabetes mellitus type II was previously denied in a July 2008 rating decision.  The Veteran did not appeal this rating decision to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the July 2008 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision denying service connection for hypertension, secondary to diabetes mellitus type II is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015).

2.  Since the July 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for hypertension, secondary to diabetes mellitus type II; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for hypertension, secondary to diabetes mellitus type II based on the receipt of new and material evidence, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence for Hypertension

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2015).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for hypertension was originally denied in a July 2008 rating decision on the basis that there was no evidence that the hypertension was related to the service-connected diabetes mellitus type II or was diagnosed in service.  The evidence submitted at that time included the service treatment records and post-service records including a medical examination and opinion.  The July 2008 VA examination and opinion noted that the Veteran's hypertension was less likely as not caused by or the result of diabetes mellitus on the basis that renal function was normal.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

In June 2012 the Veteran submitted a petition to reopen the claim for service connection for hypertension.  Evidence submitted since the last rating decision shows suggest an increase in disability of the diabetes mellitus, which could potentially involve renal function.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran's diabetes mellitus could have potentially worsened to include renal involvement, which was the basis for the previous medical opinion that the hypertension was not related to the diabetes mellitus.  The Veteran submitted an increased rating claim for diabetes mellitus in August 2015.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence has been received to reopen the service connection claim for hypertension, to include as secondary to diabetes mellitus type II, and to this extent only, the claim is granted.


REMAND

The Veteran seeks service connection for hypertension, which he contends is secondary to his diabetes mellitus type II.  The record shows that he was diagnosed with diabetes mellitus in December 1988 and hypertension in approximately September 1995, though treatment records as early as March 1988 show findings of borderline hypertension and diabetes mellitus.  The Veteran told a VA examiner in July 2008 that he was diagnosed with diabetes and hypertension around the same time.  The examiner determined that the hypertension was not related to the diabetes because there was no renal involvement.  The examiner also noted that the Veteran's microalbumin in April 2007 was 23.  It was noted that the Veteran's claim file was not reviewed and that the examination findings were based on the Veteran's report and records in the computer.

Most recently in August 2015, the Veteran submitted an increased rating claim for his diabetes mellitus.  This claim has not been adjudicated by the RO yet, but given that the Veteran contends that his diabetes mellitus is worse than before, it is possible that it now involves renal impairment, which could affect a medical opinion regarding whether there is any relationship between the Veteran's hypertension and diabetes mellitus.  The opinion should be based on an accurate medical history, which as noted above, does not apply to the previous opinion.  The Veteran noted that the hypertension and diabetes mellitus were diagnosed at the same time; however, medical records show that hypertension was first diagnosed in 1995, while the diabetes mellitus was diagnosed in 1988.  In addition, the previous opinion does not address service connection for hypertension on an aggravation basis.

Also, the opinion should address whether hypertension was first manifested in service, as there are findings of elevated blood pressure readings and chest pain in service.  See e.g., September 1969 treatment record (complaints of chest pain with blood pressure reading of 130/90); October 1977 treatment record (complaints of chest pain with blood pressure reading of 120/90); June 1980 treatment record showing blood pressure reading of 128/92.  It also is worth noting that the Veteran had a history of hypotension as a child noted in his service treatment records on a June 1980 report of medical history.  A medical opinion is needed to resolve these issues.  

Another notice letter also should be provided addressing the service connection claim for hypertension, secondary to diabetes mellitus type II, as the letter provided in October 2012 does not include the criteria for substantiating a service connection claim based on secondary service connection.

With respect to the claim for chronic fatigue syndrome, the medical records do not show a diagnosis of this disorder.  The Veteran has complaints of sleep impairment, but they are reportedly related to his symptoms of PTSD in that he does not get enough sleep at night due to nightmares, etc.  Nonetheless, given that his symptoms of his service-connected psychiatric disorder could be causing or aggravating any disorder manifested by chronic fatigue, and the Veteran is competent to state that he experienced symptoms of fatigue, a medical opinion is necessary to resolve whether the Veteran has chronic fatigue syndrome, and if so, whether it is caused or aggravated by his service-connected PTSD.  

With respect to the increased rating claim for PTSD, after the RO granted service connection for an acquired psychiatric disorder to include PTSD in June 2014, the Veteran submitted a statement in July 2014, essentially arguing that his rating(s) for PTSD should be higher.  While the Veteran did not use the words "notice of disagreement" he is disagreeing with the rating decision, insofar as the rating that was assigned for his PTSD.  While the RO later granted an increased rating of 50 percent for PTSD in a May 2015 rating decision, given that the Veteran has not indicated that he is satisfied with this rating, and that the full benefits (i.e., 100 percent disability rating) were not assigned, effective the date of the original claim, an SOC should be provided with respect to the increased rating claim for PTSD, as well.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing his service connection claim for hypertension, to include as secondary to diabetes mellitus type II, and chronic fatigue syndrome, to include as secondary to PTSD.  The letter should include the criteria for substantiating a service connection claim on a secondary basis.

2.  Make arrangements to obtain relevant treatment records pertaining to the Veteran's hypertension and any chronic fatigue syndrome from the VAMC in Biloxi dated from May 2015 to present.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

3.  Ask the Veteran to identify any additional treatment he has received for his hypertension and chronic fatigue syndrome since his retirement from military service.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's hypertension.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected diabetes mellitus type II.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, including the findings in service of elevated blood pressure readings and complaints of chest pain, or manifested within the first year after retirement from military service.  

In making these assessments please consider the entire record with specific attention to the following:

(a)  The service treatment records showing that the Veteran reported a history of hypotension in childhood in June 1980.  

(b)  Service treatment records showing blood pressure readings of 130/90 with chest pain in September 1969; 120/90 with chest pain in October 1977; and 128/92 in June 1980.  

(c)  Post-service records showing a diagnosis of diabetes mellitus type II in December 1988 and a diagnosis of hypertension in September 1995; but records in March 1988 noting borderline hypertension and diabetes mellitus.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Thereafter, schedule the Veteran for a VA examination with a physician with the relevant background, if possible, to ascertain the etiology of the Veteran's chronic fatigue syndrome.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has chronic fatigue syndrome.

Then the examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue syndrome was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected PTSD.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any chronic fatigue syndrome had its clinical onset during active service or is related to any in-service disease, event, or injury.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Issue a statement of the case to the Veteran addressing its assignment of staged ratings of 30 and 50 percent for PTSD.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

8.  Finally, readjudicate the claim on appeal based on all relevant evidence submitted since the July 2014 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


